 



 



Moody National REIT II, Inc. 8-K [mnrtii-8k_060717.htm]

Exhibit 10.1

 

SECOND AMENDED AND RESTATED ADVISORY AGREEMENT

 

AMONG

 

MOODY NATIONAL REIT II, INC.,

 

MOODY NATIONAL OPERATING PARTNERSHIP II, LP,

 

AND

 

MOODY NATIONAL ADVISOR II, LLC

 

 

 

 



TABLE OF CONTENTS

 



1. DEFINITIONS 2 2. APPOINTMENT 6 3. DUTIES OF THE ADVISOR 6 4. AUTHORITY OF
ADVISOR 8 5. BANK ACCOUNTS 8 6. RECORDS; ACCESS 8 7. LIMITATIONS ON ACTIVITIES 8
8. RELATIONSHIP WITH DIRECTORS 8 9. FEES 9 10. EXPENSES 10 11. OTHER SERVICES 11
12. REIMBURSEMENT TO THE ADVISOR 11 13. RELATIONSHIP OF THE PARTIES 11 14. OTHER
ACTIVITIES OF THE ADVISOR 12 15. TERM OF AGREEMENT 12 16. TERMINATION BY THE
PARTIES 12 17. ASSIGNMENT TO AN AFFILIATE 12 18. PAYMENTS TO AND DUTIES OF
ADVISOR UPON TERMINATION 12 19. INDEMNIFICATION BY THE COMPANY AND THE OPERATING
PARTNERSHIP 13 20. INDEMNIFICATION BY ADVISOR 14 21. EXCLUSION OF CERTAIN
TRANSACTIONS 14 22. NON-SOLICITATION 14 23. NOTICES 14 24. MODIFICATION 14 25.
SEVERABILITY 15 26. CONSTRUCTION 15 27. ENTIRE AGREEMENT 15 28. INDULGENCES, NOT
WAIVERS 15 29. GENDER 15 30. TITLES NOT TO AFFECT INTERPRETATION 15 31.
EXECUTION IN COUNTERPARTS 15 32. EFFECTIVENESS OF PARTS OF THE AGREEMENT 15



 

 

 

  

SECOND AMENDED AND RESTATED ADVISORY AGREEMENT



 

THIS SECOND AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of the 12th day of
June, 2017 (this “Agreement”), is entered into by and among Moody National REIT
II, Inc., a Maryland corporation (the “Company”), Moody National Operating
Partnership II, LP, a Delaware limited partnership (the “Operating
Partnership”), and Moody National Advisor II, LLC, a Delaware limited liability
company (the “Advisor,” and collectively with the Company and the Operating
Partnership, the “Parties”). Capitalized terms used herein shall have the
meanings ascribed to them in Section 1 below.

 

W I T N E S S E T H

 

WHEREAS, the Company intends to qualify as a REIT, and to invest its funds in
investments permitted by the terms of Sections 856 through 860 of the Code;

 

WHEREAS, the Company is the general partner of the Operating Partnership and has
and intends to conduct all of its business and make all Investments through the
Operating Partnership;

 

WHEREAS, the Company, the Operating Partnership and the Advisor are parties to
that certain Advisory Agreement, dated as of the 12th day of January, 2015, as
amended (the “Original Agreement”);

 

WHEREAS, the Company is a party to that certain agreement and plan of merger,
dated as of November 16, 2016 (as the same may be amended from time to time, the
“Merger Agreement”), by and among the Company, the Operating Partnership, the
Advisor, Moody Merger Sub, LLC (“Merger Sub”), Moody National REIT I, Inc.
(“REIT I”), Moody National Operating Partnership I, LP (“REIT I Operating
Partnership”) and Moody National Advisor I, LLC;

 

WHEREAS, pursuant to the Merger Agreement, the Parties entered into an Amended
and Restated Advisory Agreement, dated as of the 16th day of November, 2016 (the
“Amended and Restated Advisory Agreement”);

 

WHEREAS, pursuant to the Merger Agreement and subject to the terms and
conditions therein, upon the time that the Merger (defined below) becomes
effective (the “Merger Effective Time”), (i) REIT I will be merged with and into
Merger Sub, with Merger Sub being the surviving entity and a wholly-owned
subsidiary of the Company and (ii) the Operating Partnership will be merged with
REIT I Operating Partnership, with REIT I Operating Partnership being the
surviving entity (the foregoing merger transactions together, the “Merger”);

 

WHEREAS, pursuant to the terms of the Amended and Restated Advisory Agreement,
the Amended and Restated Advisory Agreement is to become effective at the Merger
Effective Time, provided, that if the Merger Agreement is terminated prior to
the Merger Effective Time, then the Amended and Restated Advisory Agreement will
be deemed revoked and void ab initio;

 

WHEREAS, the Merger Effective Time has not yet occurred as of the date first
written above;

 

WHEREAS, the Company intends to amend its Articles of Incorporation to (i)
change the name of its sole class of common stock to “Class A Shares” and to
re-classify certain of its Class A Shares as “Class D Shares,” “Class I Shares,”
and “Class T Shares;”

 

WHEREAS, the Company intends to amend the Registration Statement to include the
offer and sale of the Class D Shares, Class I Shares and Class T Shares, along
with the Class A Shares;

 

WHEREAS, pursuant to the Merger Agreement and to incorporate the above changes,
the Parties now desire to amend and restate the Amended and Restated Advisory
Agreement pursuant to the terms hereof.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto, intending to be legally
bound, hereby agree as follows:

 



1 

 

 

1.  DEFINITIONS. As used in this Agreement, the following terms have the
definitions hereinafter indicated:

 

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees and
Financing Coordination Fees, incurred by the Company, the Operating Partnership,
the Advisor, or any of their Affiliates in connection with the selection,
evaluation, acquisition, origination, making or development of any Investments,
whether or not acquired or originated, including, without limitation, legal fees
and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on property not acquired, accounting fees and
expenses, title insurance premiums, and the costs of performing due diligence.

 

Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company, the Operating
Partnership or the Advisor) in connection with making or investing in any
Investment or the purchase, development or construction of any Real Estate
Asset, including real estate commissions, selection fees, development fees,
construction fees, nonrecurring management fees, loan fees, points or any other
fees of a similar nature. Excluded shall be development fees and construction
fees paid to any Person not Affiliated with the Sponsor in connection with the
actual development and construction of a project.

 

Advisor. Moody National Advisor II, LLC, a Delaware limited liability company,
any successor advisor to the Company, the Operating Partnership or any Person to
which Moody National Advisor II, LLC or any successor advisor subcontracts
substantially all of its functions. Notwithstanding the foregoing, a Person
hired or retained by Moody National Advisor II, LLC to perform hotel management
and related services for the Company or the Operating Partnership that is not
hired or retained to perform substantially all of the functions of Moody
National Advisor II, LLC with respect to the Company or the Operating
Partnership as a whole shall not be deemed to be an Advisor.

 

Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person; (ii)
any Person ten percent (10%) or more of whose outstanding voting securities are
directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner of such other Person.

 

Amended and Restated Advisory Agreement. The term “Amended and Restated Advisory
Agreement” shall have the meaning set forth in the Recitals hereto.

 

Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.

 

Asset Management Fee. The term “Asset Management Fee” shall mean the fee payable
to the Advisor pursuant to Section 9(d).

 

Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Investments before deducting depreciation, bad debts or other non-cash reserves,
computed by taking the average of such values at the end of each month during
such period.

 

Board. The board of directors of the Company, as of any particular time.

 

Bylaws. The bylaws of the Company, as the same are in effect from time to time.

 

Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, misconduct or negligent breach of fiduciary duty by the Advisor, or a
material breach of this Agreement by the Advisor.

 

Class A Shares. Shares of the Company’s $.01 par value common stock that have
been designated as Class A.

 

Class D Shares. Shares of the Company’s $.01 par value common stock that have
been designated as Class D.

 

Class I Shares. Shares of the Company’s $.01 par value common stock that have
been designated as Class I.

 

Class T Shares. Shares of the Company’s $.01 par value common stock that have
been designated as Class T.

 

Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 



2 

 

 

Company. The term “Company” shall have the meaning set forth in the preamble of
this Agreement.

 

Competitive Brokerage Commission. The term “Competitive Brokerage Commission”
means a real estate or brokerage commission for the purchase or sale of a
Property, Loan or Permitted Investment that is reasonable, customary, and
competitive in light of the size, type, and location of the Property, Loan or
Permitted Investment.

 

Contract Sales Price. The total consideration received by the Company for the
sale of an Investment.

 

Dealer Manager. Moody Securities, LLC, or such other Person or entity selected
by the Board to act as the dealer manager for the Offering. Moody Securities,
LLC is a member of the Financial Industry Regulatory Authority.

 

Dealer Manager Fee. Dealer Manager fees from the sale of Shares in the Primary
Offering, payable to the Dealer Manager for serving as the dealer manager of
such Offering, as described in the most recent Prospectus.

 

Director. A member of the Board.

 

Disposition Fees. The term “Dispositions Fees” shall mean the fees payable to
the Advisor pursuant to Section 9(c).

 

Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.

 

Effective Date. The commencement date of the Initial Public Offering.

 

Excess Amount. The term “Excess Amount” shall have the meaning set forth in
Section 12.

 

Expense Year. The term “Expense Year” shall have the meaning set forth in
Section 12.

 

Financing Coordination Fees. The term “Financing Coordination Fees” shall mean
the fees payable to the Advisor pursuant to Section 9(e).

 

GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.

 

Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Company or the
Operating Partnership to assume and agree to perform the Company’s or the
Operating Partnership’s obligations under this Agreement; or (ii) any material
breach of this Agreement of any nature whatsoever by the Company or the
Operating Partnership.

 

Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through all Offerings, without deduction for Sales Commissions,
volume discounts, any marketing support and due diligence expense reimbursement
or Organization and Offering Expenses. For the purpose of computing Gross
Proceeds, the purchase price of any Share for which reduced Sales Commissions
are paid to the Dealer Manager or a Soliciting Dealer (where net proceeds to the
Company are not reduced) shall be deemed to be the full amount of the offering
price per Share pursuant to the Prospectus for such Offering without reduction.

 

Indemnitee. The terms “Indemnitee and “Indemnitees” shall have the meaning set
forth in Section 19 herein.

 

Independent Director. The term “Independent Director” shall have the meaning set
forth in the Articles of Incorporation.

 

Initial Public Offering. The initial public offering of Shares registered
pursuant to the Registration Statement.

 

Investments. Any investments by the Company or the Operating Partnership in Real
Estate Assets and Securities and Debt-Related Investments.

 

Joint Ventures. The joint venture or partnership arrangements (other than with
the Operating Partnership) in which the Company or any of its subsidiaries is a
co-venturer or general partner which are established to acquire Real Properties.

 



3 

 

 

Listing. The listing of the Shares on a national securities exchange or the
receipt by the Company’s Stockholders of securities that are listed on a
national securities exchange in exchange for the Company’s common stock. Upon
such Listing, the Shares shall be deemed Listed.

 

Loans. Any indebtedness or obligations in respect of borrowed money or evidenced
by bonds, notes, debentures, deeds of trust, letters of credit or similar
instruments, including mortgages and mezzanine loans.

 

Merger. The term “Merger” shall have the meaning set forth in the Recitals
hereto.

 

Merger Agreement. The term “Merger Agreement” shall have the meaning set forth
in the Recitals hereto.

 

Merger Disposition Fee. The fee payable to REIT I Advisor pursuant to Section
1.1 of that certain Termination Agreement by and among REIT I, REIT I Operating
Partnership, REIT I Advisor, Moody National Realty, L.P., Moody National LPOP I,
LLC and the Company.

 

Merger Effective Time. The term “Merger effective Time” shall have the meaning
set forth in the Recitals hereto.

 

NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts published by the North American Securities Administrators Association as
in effect on the Effective Date, as may be modified from time to time.

 

Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Company’s assets.

 

Offering. The public offering of Shares pursuant to a Prospectus.

 

Operating Partnership. The term “Operating Partnership” shall have the meaning
set forth in the preamble of this Agreement.

 

Operating Partnership Agreement. The Second Amended and Restated Limited
Partnership Agreement of Moody National Operating Partnership II, LP, as amended
or restated from time to time.

 

OP Limited Partnership Interests. Limited partnership interests in the Operating
Partnership.

 

Organization and Offering Expenses. Organization and Offering Expenses means all
expenses incurred by or on behalf of the Company in connection with and in
preparing the Company for registration of and subsequently offering and
distributing its Shares to the public, whether incurred before or after the date
of this Agreement, which may include but are not limited to, total underwriting
and brokerage discounts and commissions (including fees of the underwriters’
attorneys); any expense allowance granted by the Company to the underwriter or
any reimbursement of expenses of the underwriter by the Company; expenses for
printing, engraving and mailing; salaries of employees while engaged in sales
activity; telephone and other telecommunications costs; all advertising and
marketing expenses (including the costs related to investor and broker-dealer
sales meetings); charges of transfer agents, registrars, trustees, escrow
holders, depositaries and experts; and expenses of qualification of the sale of
the securities under Federal and State laws, including taxes and fees,
accountants’ and attorneys’ fees.

 

Original Agreement. The term “Original Agreement” shall have the meaning set
forth in the Recitals hereto.

 

Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.

 

Primary Offering. The portion of an Offering other than the Shares offered
pursuant to the Company’s distribution reinvestment plan.

 

Property Manager. An Affiliated entity that has been retained to perform and
carry out property-management services at one or more of the Real Estate Assets.

 

Prospectus. A “Prospectus” under Section 2(10) of the Securities Act of 1933, as
amended (the “Securities Act”), including a preliminary Prospectus, an offering
circular as described in Rule 253 of the General Rules and Regulations under the
Securities Act or, in the case of an intrastate offering, any document by
whatever name known, utilized for the purpose of offering and selling securities
to the public.

 



4 

 

 

Real Estate Assets. Any investments by the Company or the Operating Partnership
in unimproved and improved Real Property (including, without limitation, fee or
leasehold interests, options and leases) either directly or through a Joint
Venture.

 

Real Property. Real property owned from time to time by the Company or the
Operating Partnership, either directly or through joint venture arrangements or
other partnerships which consists of (i) land only, (ii) land, including the
buildings located thereon, (iii) buildings only or (iv) such investments the
Board and the Advisor mutually designate as Real Property to the extent such
investments could be classified as Real Property.

 

Registration Statement. Registration Statement shall mean the Company’s
registration statement on Form S-11 (Registration Number 333198305), as amended
from time to time, in connection with the Initial Public Offering.

 

REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.

 

REIT I Property. Any property including, but not limited to (i) land, (ii) land
including the buildings located thereon, (iii) buildings only and (iv) such
investments the Board and the Advisor mutually deem to be REIT I Property, in
each case that (A) was owned by REIT I immediately prior to the Merger Effective
Time and (B) is subject to a Sale during the period beginning on the date on
which the Merger Effective Time occurs and ending on the date that is one (1)
year following the date on which the Merger Effective Time occurs.

 

REIT I Property Merger Disposition Fee. The portion of the Merger Disposition
Fee allocable to a REIT I Property, determined in accordance with Schedule I,
attached hereto.

 

Sale or Sales. Any transaction or series of transactions whereby: (i) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
the lease of any Real Property consisting of a building only, and including any
event with respect to any Real Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (ii) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Corporation or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (iii) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
any event with respect to any Real Property which gives rise to insurance claims
or condemnation awards; or (iv) the Company or the Operating Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, conveys or relinquishes its interest in any
Securities and Debt-Related Investment or portion thereof (including with
respect to any Loan, all payments thereunder or in satisfaction thereof other
than regularly scheduled interest payments) and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (v) the Company
or the Operating Partnership directly or indirectly (except as described in
other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other asset not previously described in this
definition or any portion thereof, but not including any transaction or series
of transactions specified in clauses (i) through (v) above in which the proceeds
of such transaction or series of transactions are reinvested by the Company in
one or more assets within 180 days thereafter.

 

Sales Commission. Selling commissions from the sale of Shares in the Primary
Offering payable to the Dealer Manager and reallowable to Soliciting Dealers
with respect to Shares sold by them as described in the most recent Prospectus.

 

Securities and Debt-Related Investments. Any investments by the Company or the
Operating Partnership in (i) real estate securities such as common stocks,
preferred stocks and options to acquire stock in REITs and other real estate
companies and (ii) debt-related investments such as (a) mortgage, mezzanine,
bridge and other loans and (b) debt and derivative securities related to real
estate assets including mortgage-backed securities, collateralized debt
obligations, debt securities issued by real estate companies and credit default
swaps.

 

Shares. The Class A Shares, Class D Shares, Class I Shares and Class T Shares.

 

Soliciting Dealers. Broker-dealers who are members of the Financial Industry
Regulatory Authority, Inc., or that are exempt from broker-dealer registration,
and who, in either case, have executed participating broker or other agreements
with the Dealer Manager to sell Shares.

 

Special OP Limited Partnership Interests. Special OP Limited Partnership
Interests means the separate series of limited partnership interests to be
issued in accordance with Section 9(g).

 

5 

 

 

Sponsor. Any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, the Company, (ii) will control, manage or
participate in the management of the Company, and any Affiliate of any such
Person, (iii) takes the initiative, directly or indirectly, in founding or
organizing the Company, either alone or in conjunction with one or more other
Persons, (iv) receives a material participation in the Company in connection
with the founding or organizing of the business of the Company, in consideration
of services or property, or both services and property, (v) has a substantial
number of relationships and contacts with the Company, (vi) possesses
significant rights to control the Company’s Investments, (vii) receives fees for
providing services to the Company which are paid on a basis that is not
customary in the industry, or (viii) provides goods or services to the Company
on a basis which was not negotiated at arm’s-length with the Company. “Sponsor”
does not include wholly independent third parties such as attorneys, accountants
and underwriters whose only compensation is for professional services.

 

Stockholders. The registered holders of the Shares.

 

Termination Date. The date of termination of this Agreement.

 

Termination Event. The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of assets or transaction involving the Company
pursuant to which a majority of the Directors then in office are replaced or
removed, (ii) by the Advisor for Good Reason or (iii) by the Company and the
Operating Partnership other than for Cause.

 

Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, that are in any way related to the operation
of the Company or its business, including asset management fees and other fees
paid to Advisors, but excluding (i) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and taxes incurred in connection with the issuance, distribution,
transfer, registration and Listing, (ii) interest payments, (iii) taxes, (iv)
non-cash expenditures such as depreciation, amortization and bad debt reserves,
(v) incentive fees paid in compliance with the NASAA REIT Guidelines; (vi)
Acquisition Fees and Acquisition Expenses, (vii) real estate commissions on the
Sale of Real Property, and (viii) other fees and expenses connected with the
acquisition, disposition, management and ownership of real estate interests,
mortgages or other property (including the costs of foreclosure, insurance
premiums, legal services, maintenance, repair, and improvement of property). The
definition of “Total Operating Expenses” set forth above is intended to
encompass only those expenses which are required to be treated as Total
Operating Expenses under the NASAA REIT Guidelines. As a result, and
notwithstanding the definition set forth above, any expense of the Company which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.

 

2%/25% Guidelines. The term “2%/25% Guidelines” shall have the meaning set forth
in Section 12.

 

2.  APPOINTMENT. The Company and the Operating Partnership hereby appoint the
Advisor to serve as their advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.

 

3.  DUTIES OF THE ADVISOR. The Advisor undertakes to use its best efforts to
present to the Company and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Company as
determined and adopted by the Directors, and as amended from time to time with
the approval of the Stockholders. In performance of this undertaking, subject to
the supervision of the Directors and consistent with the provisions of the
Articles of Incorporation and Bylaws of the Company and the Operating
Partnership Agreement, the Advisor shall, either directly or by engaging an
Affiliate:

 

(a)     assist in the development of the Initial Public Offering and any
subsequent Offering approved by the Board, including the determination of the
specific terms of the securities to be offered by the Company, preparation of
all offering and related documents, and obtaining all required regulatory
approvals of such documents

 

(b)     serve as the Company’s and the Operating Partnership’s investment and
financial advisor;

 

(c)     provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
reasonably necessary for the management of the Company and the Operating
Partnership;

 

(d)     investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including, but not limited to, entering into contracts in the name of
the Company and the Operating Partnership with any of the foregoing;

 



6 

 

 

(e)     consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Directors with advice and
recommendations with respect to the making of investments consistent with the
investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company or the Operating
Partnership;

 

(f)     subject to the provisions of Section 4 hereof, (i) participate in
formulating an investment strategy and asset allocation framework, (ii) locate,
analyze and select potential Investments, (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of Investments will be made; (iv) research, identify, review and
recommend acquisitions and dispositions of Investments to the Board and make
investments on behalf of the Company and the Operating Partnership in compliance
with the investment objectives and policies of the Company; (v) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, Investments; (vi) enter into leases and service contracts
for Real Estate Assets and, to the extent necessary, perform all other
operational functions for the maintenance and administration of such Real Estate
Assets; (vii) actively oversee and manage Investments for purposes of meeting
the Company’s investment objectives; (vii) select Joint Venture partners,
structure corresponding agreements and oversee and monitor these relationships;
(viii) oversee the performance of the Property Manager or third-party property
managers who perform services for the Company or the Operating Partnership; (ix)
oversee Affiliated and non-Affiliated Persons with whom the Advisor contracts to
perform certain of the services required to be performed under this Agreement;
(x) manage accounting and other record-keeping functions for the Company and the
Operating Partnership; and (xi) recommend various liquidity events to the Board
when appropriate;

 

(g)     upon request, provide the Directors with periodic reports regarding
prospective investments;

 

(h)     make investments in, and dispositions of, Investments within the
discretionary limits and authority as granted by the Board;

 

(i)      negotiate on behalf of the Company and the Operating Partnership with
banks or lenders for Loans to be made to the Company and the Operating
Partnership, and negotiate on behalf of the Company and the Operating
Partnership with investment banking firms and broker-dealers or negotiate
private sales of Shares or obtain Loans for the Company and the Operating
Partnership, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company or the Operating
Partnership;

 

(j)     obtain reports (which may, but are not required to, be prepared by the
Advisor or its Affiliates), where appropriate, concerning the value of
Investments or contemplated investments of the Company and the Operating
Partnership;

 

(k)     from time to time, or at any time reasonably requested by the Directors,
make reports to the Directors of its performance of services to the Company and
the Operating Partnership under this Agreement, including reports with respect
to potential conflicts of interest involving the Advisor or any of its
affiliates;

 

(l)      provide the Company and the Operating Partnership with all necessary
cash management services;

 

(m)    do all things necessary to assure its ability to render the services
described in this Agreement;

 

(n)     deliver to, or maintain on behalf of, the Company copies of all
appraisals obtained in connection with the investments in any Real Estate Assets
as may be required to be obtained by the Board;

 

(o)     notify the Board of all proposed material transactions before they are
completed; and

 

(p)     effect any private placement of OP Limited Partnership Interests,
tenancy-in-common or other interests in Investments as may be approved by the
Board.

 

Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person so long as the Advisor or any Affiliate remains responsible
for the performance of the duties set forth in this Section 3.

 



7 

 

 

4.  AUTHORITY OF ADVISOR.

 

(a)     Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 7), and subject to the continuing and
exclusive authority of the Board over the management of the Company, the Board
hereby delegates to the Advisor the authority to perform the services described
in Section 3.

 

(b)     Notwithstanding the foregoing, any investment in Investments, including
any financing of such Investment will require the prior approval of the Board.
The Advisor will deliver to the Board all documents and other information
required by the Board or any committee of the Board, as the case may be, to
evaluate a proposed Investment (and any financing related to such proposed
investment).

 

(c)     If a transaction requires approval by the Independent Directors, the
Advisor will deliver to the Independent Directors all documents and other
information required by them to properly evaluate the proposed transaction.

 

(d)     The prior approval of a majority of the Independent Directors not
otherwise interested in the transaction and a majority of the Directors not
otherwise interested in the transaction will be required for each transaction to
which the Advisor or its Affiliates is a party.

 

(e)     The Board may, at any time upon the giving of written notice to the
Advisor, modify or revoke the authority set forth in this Section 4; provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.

 

5.  BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in its own name for the account of the Company or the Operating
Partnership or in the name of the Company and the Operating Partnership and may
collect and deposit into any such account or accounts, and disburse from any
such account or accounts, any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Directors may approve,
provided that no funds shall be commingled with the funds of the Advisor; and
the Advisor shall from time to time render appropriate accountings of such
collections and payments to the Directors and to the auditors of the Company.

 

6.  RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Operating Partnership.

 

7.  LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the ability of the
Company to qualify or continue to qualify as a REIT under the Code unless the
Board has determined that the Company will not seek or maintain REIT
qualification, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company or its Shares, or otherwise not be permitted by the Articles of
Incorporation or Bylaws of the Company, except if such action shall be ordered
by the Board, in which case the Advisor shall notify promptly the Board of the
Advisor’s judgment of the potential impact of such action and shall refrain from
taking such action until it receives further clarification or instructions from
the Board. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Board so given. Notwithstanding
the foregoing, the Advisor, its directors, officers, employees and members, and
partners, directors, officers, members and stockholders of the Advisor’s
Affiliates shall not be liable to the Company or to the Directors or
Stockholders for any act or omission by the Advisor, its directors, officers,
employees, or members, and partners, directors, officers, members or
stockholders of the Advisor’s Affiliates taken or omitted to be taken in the
performance of their duties under this Agreement except as provided in Section
19 of this Agreement.

 

8.  RELATIONSHIP WITH DIRECTORS. Subject to Section 7 of this Agreement and to
restrictions advisable with respect to the qualification of the Company as a
REIT, directors, officers and employees of the Advisor or an Affiliate of the
Advisor or any corporate parents of an Affiliate, may serve as a Director and as
officers of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director or officer of the Company shall
receive any compensation from the Company for serving as a Director or officer
other than reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Directors and no such Director shall be deemed an
Independent Director for purposes of satisfying the Director independence
requirement set forth in the Articles of Incorporation.

 



8 

 

 

9.  FEES.

 

(a) Acquisition Fees.

 

(i) The Advisor shall receive an Acquisition Fee payable by the Company as
compensation for services rendered in connection with the investigation,
selection and acquisition (by purchase, investment, exchange, sourcing or
origination) of Investments. The total Acquisition Fees payable to the Advisor
or its Affiliates shall equal 1.5% of (i) the cost of all Investments, including
Acquisition Expenses and any debt attributed to such Investments and excluding
Acquisition Fees and Financing Coordination Fees, or (ii) the amount funded by
the Company to acquire or originate a Loan, including Acquisition Expenses
related to such Investments and any debt used to fund the acquisition or
origination of a Loan and excluding Acquisition Fees and Financing Coordination
Fees. With respect to the acquisition of Real Estate Assets through a Joint
Venture, the Acquisition Fee payable by the Company to the Advisor shall equal
1.5% of the Company’s allocable cost of such Real Estate Assets, including
Acquisition Expenses and any debt attributed to such Investments and excluding
Acquisition Fees and Financing Coordination Fees. Once the proceeds from the
Primary Offering have been fully invested, the aggregate amount of Acquisition
Fees and Financing Coordination Fees shall not exceed 1.9% of the Contract Sales
Price and the amount advanced for a Loan or other Investment for all the assets
acquired. The Advisor shall submit an invoice to the Company following the
closing or closings of each Investment, accompanied by a computation of the
Acquisition Fee. The Acquisition Fee payable to the Advisor shall be paid at the
closing of the transaction upon receipt of the invoice by the Company.

 

(ii) With respect to and upon the effectiveness of the Merger, the Advisor shall
be entitled to receive an Acquisition Fee payable by the Company equal to 1.5%
of the aggregate Cash Consideration (as such term is defined in the Merger
Agreement) paid to stockholders of REIT I in the Merger. For the avoidance of
doubt, the Acquisition Fee as described in the preceding sentence shall be the
only Acquisition Fee to which the Advisor is entitled with respect to the
Merger, and the Advisor hereby waives any rights it may have under the Original
Agreement or the Amended and Restated Advisory Agreement to collect any other
Acquisition Fee in connection with the Merger.

 

(b)     Limitation on Total Acquisition Fees, Financing Coordination Fees and
Acquisition Expenses. Pursuant to the NASAA REIT Guidelines, the total of all
Acquisition Fees, Acquisition Expenses and Financing Coordination Fees shall not
exceed 6.0% of the “contract purchase price,” as defined in the Articles of
Incorporation, of all Investments acquired.

 

(c)     Disposition Fees.

 

(i) If the Advisor provides a substantial amount of services, as determined by
the Independent Directors in connection with a Sale, the Company shall pay a
Disposition Fee to the Advisor equal to the lesser of (i)(a) where a brokerage
commission is also payable to a third party, one-half of the aggregate brokerage
commission paid, including brokerage commissions payable to third parties, or
(b) where no brokerage commission is payable to any third party, the Competitive
Brokerage Commission or (ii) 3.0% of the Contract Sales Price. With respect to a
Property held in a Joint Venture, the Disposition Fee will be equal to the
percentage of the “contract purchase price” reflecting the Company’s economic
interest in the Joint Venture. Any Disposition Fee payable under this Section
9(c) may be paid in addition to real estate commissions paid to non-Affiliates,
provided that the total real estate commissions (including such Disposition Fee)
paid to all Persons by the Company for each Investment shall not exceed 6.0% of
the Contract Sales Price.

 

(ii) Notwithstanding anything herein to the contrary, Advisor shall only be
entitled to a Disposition Fee with respect to the Sale of any REIT I Property to
the extent of the excess of (a) the Disposition Fee attributable to such REIT I
Property calculated in accordance with Section 9(c)(i) over (b) the REIT I
Property Merger Disposition Fee applicable to such REIT I Property.

 

(d)     Asset Management Fee. The Advisor shall receive the Asset Management Fee
as compensation for services rendered pursuant to Section 3 of this Agreement in
connection with the management of the Company’s assets. The Asset Management Fee
shall be calculated monthly and consists of a monthly fee of one-twelfth of 1.0%
of the aggregate cost (before non-cash reserves and depreciation) of all
Investments the Company owns, including Acquisition Fees, Acquisition Expenses
and any debt attributable to such Investments. With the exception of any portion
of the Asset Management Fee related to the disposition of Investments, which
shall be payable at the time of such disposition, the Asset Management Fee shall
be payable on the first of each month.

 



9 

 

 

(e)     Financing Coordination Fees. The Advisor shall receive a Financing
Coordination Fee as compensation for services rendered in connection with the
coordination of debt financing obtained by the Company. The total Financing
Coordination Fee payable to the Advisor or its Affiliates shall equal (i) 1.0%
of the amount available under any loan or line of credit originated or assumed,
directly or indirectly, in connection with the acquisition of Real Properties or
other permitted Investments, by the Company, and will be in addition to the
Acquisition Fees paid to the Advisor; (ii) 0.75% of the amount available or
outstanding under any refinanced loan or line of credit of the Company, and will
be in addition to the Acquisition Fees paid to the Advisor; or (iii) 0.75% of
the Company’s proportionate share of the amount available or outstanding under
any refinanced loan or line of credit in the case of Investments made through a
Joint Venture, and will be in addition to the Acquisition Fees paid to the
Advisor. Financing Coordination Fees will only be payable if the Advisor or its
Affiliates provides services in connection with the origination, assumption or
refinancing of debt that the Company uses to acquire Real Properties or other
permitted Investments. The Advisor may pay some or all of the Financing
Coordination Fee to third parties if the Advisor subcontracts with such third
parties to coordinate financing obtained by the Company. The Advisor shall
submit an invoice to the Company following the closing or closings of each debt
financing or refinancing obtained by the Company, accompanied by a computation
of the Financing Coordination Fee. The Financing Coordination Fee payable to the
Advisor shall be paid at the closing of the debt financing upon receipt of the
invoice by the Company.

 

(f)     Special Limited Partnership Interests. In addition to the fees provided
in this Section 9, an Affiliate of the Advisor has made a capital contribution
of $1,000 to the Operating Partnership in exchange for Special Limited
Partnership Interests. The Special Limited Partnership Interests shall be
entitled to the distributions provided for, and shall be subject to redemption
by the Operating Partnership, in accordance with the terms of the Operating
Partnership Agreement. To the extent distributions to the Special Limited
Partnership Interests are not paid from net sales proceeds, such amounts will
count against the limit on Total Operating Expenses set forth in the Articles of
Incorporation.

 

10.  EXPENSES.

 

(a) In addition to the fees paid to the Advisor pursuant to Section 9 hereof and
subject to the limitations set forth in the Articles of Incorporation, the
Company or the Operating Partnership shall pay directly or reimburse the Advisor
for all of the expenses paid or incurred by the Advisor in connection with the
services it provides to the Company and the Operating Partnership pursuant to
this Agreement, including, but not limited to:

 

(i)       Organizational and Offering Expenses; provided, however, that (1) the
Company shall not reimburse the Advisor to the extent such reimbursement would
cause the total amount of Organization and Offering Expenses attributable to the
Initial Public Offering paid by the Company and the Operating Partnership to
exceed 15.0% of the Gross Proceeds from the Initial Public Offering raised as of
the date of the reimbursement; (2) within 60 days after the end of the month in
which the current Offering terminates, the Advisor shall reimburse the Company
to the extent the Organizational and Offering Expenses borne by the Company
exceed 15% of the Gross Proceeds raised in the completed Offering; and (3) the
Company shall not reimburse the Advisor for any Organization and Offering
Expenses that the Independent Directors determine are not fair and commercially
reasonable to the Company.

 

(ii)      Acquisition Expenses incurred in connection with the selection and
acquisition of Investments subject to the aggregate 6.0% cap on Acquisition
Fees, Acquisition Expenses and Financing Coordination Fees set forth in Section
9(b);

 

(iii)     the actual cost of goods and services used by the Company and obtained
from entities not affiliated with the Advisor;

 

(iv)     interest and other costs for borrowed money, including discounts,
points and other similar fees;

 

(v)      taxes and assessments on income of the Company or Investments;

 

(vi)     costs associated with insurance required in connection with the
business of the Company or by the Directors;

 

(vii)    expenses of managing and operating Investments owned by the Company,
whether payable to an Affiliate of the Company or a non-Affiliated Person;

 

(viii)   all expenses in connection with payments to the Directors for attending
meetings of the Directors and Stockholders;

 



10 

 

 

(ix)    expenses associated with a Listing, if applicable, or with the issuance
and distribution of Shares, such as selling commissions and fees, advertising
expenses, taxes, legal and accounting fees, listing and registration fees, and
other Organization and Offering Expenses;

 

(x)     expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders;

 

(xi)    expenses of organizing, revising, amending, converting, modifying, or
terminating the Company or the Articles of Incorporation;

 

(xii)   expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

 

(xiii)  administrative service expenses (including (a) personnel costs;
provided, however, that no reimbursement shall be made for costs of personnel to
the extent that such personnel perform services in transactions for which the
Advisor receives Acquisition Fees, Financing Coordination Fees, Asset Management
Fees, hotel management fees or real estate sales commissions, and (b) the
Company’s allocable share of other overhead of the Advisor such as rent and
utilities); and

 

(xiv)  audit, accounting and legal fees and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Board or any committee of the Board;

 

(xv)   out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances, including without limitation, the Sarbanes-Oxley Act
of 2002, as amended; and

 

(xvi)  all other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder.

 

(b) Expenses incurred by the Advisor on behalf of the Company and the Operating
Partnership and payable pursuant to this Section 10 shall be reimbursed no less
than monthly to the Advisor. The Advisor shall prepare a statement documenting
the expenses of the Company and the Operating Partnership and the calculation of
the Asset Management Fee during each quarter, and shall deliver such statement
to the Company and the Operating Partnership within 45 days after the end of
each quarter.

 

11.  OTHER SERVICES. Should the Directors request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than set forth in Section 3, such services shall be
separately compensated at such rates and in such amounts as are agreed by the
Advisor and the Independent Directors, subject to the limitations contained in
the Articles of Incorporation, and shall not be deemed to be services pursuant
to the terms of this Agreement.

 

12.  REIMBURSEMENT TO THE ADVISOR. The Company may reimburse the Advisor, at the
end of each fiscal quarter, for Total Operating Expenses incurred by the
Advisor; provided, however, that the Company shall not reimburse the Advisor at
the end of any fiscal quarter commencing on the fourth fiscal quarter after the
quarter in which the Corporation makes its first investment in an Asset, for
Total Operating Expenses that, in the four consecutive fiscal quarters then
ended, exceed the greater of two percent of Average Invested Assets or 25% of
Net Income (the “2%/25% Guidelines”) for such 12-month period. Any Excess Amount
paid to the Advisor during a fiscal quarter shall be repaid to the Company or,
at the option of the Company, subtracted from the Total Operating Expenses
reimbursed during the subsequent fiscal quarter. If there is an Excess Amount in
any Expense Year and the Independent Directors determine that such excess was
justified based on unusual and nonrecurring factors which they deem sufficient,
then the Excess Amount may be carried over and included in Total Operating
Expenses in subsequent Expense Years and reimbursed to the Advisor in one or
more of such years, provided that there shall be sent to the Stockholders a
written disclosure of such fact, together with an explanation of the factors the
Independent Directors considered in determining that such excess expenses were
justified. Such determination shall be reflected in the minutes of the meetings
of the Board. The Company will not reimburse the Advisor or its Affiliates for
services for which the Advisor or its Affiliates are entitled to receive
Acquisition Fees, Financing Coordination Fees, Asset Management Fees, hotel
management fees or real estate commissions. All figures used in the foregoing
computation shall be determined in accordance with generally accepted accounting
principles applied on a consistent basis.

 

13.  RELATIONSHIP OF THE PARTIES. The Company and the Operating Partnership, on
the one hand, and the Advisor on the other, are not partners or joint venturers
with each other, and nothing in this Agreement shall be construed to make them
such partners of joint venturers or impose any liability as such on either of
them.

 



11 

 

 

14.  OTHER ACTIVITIES OF THE ADVISOR. Nothing herein contained shall prevent the
Advisor or any of its Affiliates from engaging in or earning fees from other
activities, including, without limitation, the rendering of advice to other
Persons (including other REITs) and the management of other programs advised,
sponsored or organized by the Advisor or its Affiliates; nor shall this
Agreement limit or restrict the right of any director, officer, member, partner,
employee, or stockholder of the Advisor or its Affiliates to engage in or earn
fees from any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association and earn fees
for rendering such services. The Advisor may, with respect to any Investment in
which the Company is a participant, also render advice and service to each and
every other participant therein, and earn fees for rendering such advice and
service. Specifically, it is contemplated that the Company may enter into joint
ventures or other similar co-investment arrangements with certain Persons, and
pursuant to the agreements governing such joint ventures or arrangements, the
Advisor may be engaged to provide advice and service to such Persons, in which
case the Advisor will earn fees for rendering such advice and service.

 

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association. The Advisor or its
Affiliates shall promptly disclose to the Board knowledge of such condition or
circumstance. If the Advisor or its Affiliates have sponsored other investment
programs with similar investment objectives which have investment funds
available at the same time as the Company, it shall be the duty of the Board
(including the Independent Directors) to ensure that the Advisor and its
Affiliates adopt the method approved by the Independent Directors by which
investments are to be allocated to the competing investment entities and to use
their best efforts to ensure that such method is applied fairly to the Company.

 

15.  TERM OF AGREEMENT. This Agreement shall have an initial term of one year
from the Effective Date and may be renewed for an unlimited number of successive
one-year terms upon mutual consent of the Parties. The Company will evaluate the
performance of the Advisor annually before renewing this Agreement, and each
such renewal shall be for a term of no more than one year. Any such renewal must
be approved by the Independent Directors.

 

16.  TERMINATION BY THE PARTIES. This Agreement may be terminated (i)
immediately by the Company or the Operating Partnership for Cause or upon the
bankruptcy of the Advisor, (ii) upon 60 days written notice without Cause and
without penalty by a majority of the Independent Directors of the Company or
(iii) upon 60 days written notice with Good Reason by the Advisor. The
provisions of Sections 17 through 30 survive termination of this Agreement.

 

17.  ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor
to an Affiliate with the majority approval of the Board (including a majority of
the Independent Directors). The Advisor may assign any rights to receive fees or
other payments under this Agreement to any Person without obtaining the approval
of the Board. This Agreement shall not be assigned by the Company or the
Operating Partnership without the consent of the Advisor, except in the case of
an assignment by the Company or the Operating Partnership to a corporation,
limited partnership or other organization which is a successor to all of the
assets, rights and obligations of the Company or the Operating Partnership, in
which case such successor organization shall be bound hereunder and by the terms
of said assignment in the same manner as the Company and the Operating
Partnership are bound by this Agreement.

 

18.  PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

 

(a)     After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company or the Operating Partnership within 30 days after the
effective date of such termination all unpaid reimbursements of expenses and all
earned but unpaid fees payable to the Advisor prior to termination of this
Agreement, subject to the 2%/25% Guidelines to the extent applicable.

 

(b)     The Advisor shall promptly upon termination:

 

(i)       pay over to the Company and the Operating Partnership all money
collected and held for the account of the Company and the Operating Partnership
pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;

 

(ii)      deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;

 



12 

 

 

(iii)     deliver to the Board all assets, including all Investments, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and

 

(iv)     cooperate with the Company and the Operating Partnership to provide an
orderly management transition.

 

19.  INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The Company
and the Operating Partnership shall indemnify and hold harmless the Advisor and
its Affiliates, including their respective directors (the “Indemnitees,” and
each an “Indemnitee”), from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, and to the
extent that such indemnification would not be inconsistent with the laws of the
State of Maryland, the Articles of Incorporation or the provisions of Section
II.G of the NASAA REIT Guidelines. In addition, the Company and the Operating
Partnership shall indemnify and hold harmless the officers of the Company and
the Advisor and its Affiliates from all liability, claims, damages or losses
arising in the performance of their duties hereunder, and related expenses,
including reasonable attorneys’ fees, to the extent such liability, claims,
damages or losses and related expenses are not fully reimbursed by insurance,
and to the extent that such indemnification would not be inconsistent with the
laws of the State of Maryland or the Articles of Incorporation. Notwithstanding
the foregoing, the Company and the Operating Partnership shall not provide for
indemnification of an Indemnitee for any loss or liability suffered by such
Indemnitee, nor shall they provide that an Indemnitee be held harmless for any
loss or liability suffered by the Company and the Operating Partnership, unless
all of the following conditions are met:

 

(a)the Indemnitee has determined, in good faith, that the course of conduct that
caused the loss or liability was in the best interest of the Company and the
Operating Partnership;

 

(b)the Indemnitee was acting on behalf of, or performing services for, the
Company or the Operating Partnership;

 

(c)such liability or loss was not the result of negligence or misconduct by the
Indemnitee; and

 

(d)such indemnification or agreement to hold harmless is recoverable only out of
the Company’s net assets and not from the Stockholders.

 

Notwithstanding the foregoing, an Indemnitee shall not be indemnified by the
Company and the Operating Partnership for any losses, liabilities or expenses
arising from or out of an alleged violation of federal or state securities laws
by such Indemnitee unless one or more of the following conditions are met:

 

(a)there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee;

 

(b)such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Indemnitee; or



 

(c)a court of competent jurisdiction approves a settlement of the claims against
the Indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Securities and Exchange Commission and
of the published position of any state securities regulatory authority in which
securities of the Company or the Operating Partnership were offered or sold as
to indemnification for violation of securities laws.

 

In addition, the advancement of the Company’s or the Operating Partnership’s
funds to an Indemnitee for legal expenses and other costs incurred as a result
of any legal action for which indemnification is being sought is permissible
only if all of the following conditions are satisfied:

 

(a)the legal action relates to acts or omissions with respect to the performance
of duties or services on behalf of the Company or the Operating Partnership;



 

(b)the legal action is initiated by a third party who is not a Stockholder or
the legal action is initiated by a stockholder acting in such stockholder’s
capacity as such and a court of competent jurisdiction specifically approves
such advancement; and



 

(c)the Indemnitee undertakes to repay the advanced funds to the Company or the
Operating Partnership, together with the applicable legal rate of interest
thereon, in cases in which such Indemnitee is found not to be entitled to
indemnification.

 



13 

 

 

20.  INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from contract or other liability,
claims, damages, taxes or losses and related expenses including attorneys’ fees,
to the extent that such liability, claims, damages, taxes or losses and related
expenses are not fully reimbursed by insurance and are incurred by reason of the
Advisor’s bad faith, fraud, misfeasance, intentional misconduct, negligence or
reckless disregard of its duties; provided, however, that the Advisor shall not
be held responsible for any action of the Board in following or declining to
follow any advice or recommendation given by the Advisor.

 

21.  EXCLUSION OF CERTAIN TRANSACTIONS. In the event the Company or the
Operating Partnership shall propose to enter into any transaction in which a
Director or an officer of the Company, and the Advisor, or any Affiliate of the
Company, the Operating Partnership or the Advisor has a direct or indirect
interest, then such transaction shall be approved by a majority of the Board and
also by a majority of the Independent Directors.

 

22.  NON-SOLICITATION. During the period commencing on the Effective Date and
ending one year following the Termination Date, the Company shall not, without
the Advisor’s prior written consent, directly or indirectly (i) solicit or
encourage any person to leave the employment or other service of the Advisor or
its Affiliates; or (ii) hire on behalf of the Company or any other person or
entity, any person who has left its employment within the one year period
following the termination of that person’s employment the Advisor or its
Affiliates. During the period commencing on the date hereof through and ending
one year following the Termination Date, the Company will not, whether for its
own account or for the account of any other Person, intentionally interfere with
the relationship of the Advisor or its Affiliates with, or endeavor to entice
away from the Advisor or its Affiliates, any person who during the term of the
Agreement is, or during the preceding one-year period, was a tenant,
co-investor, co-developer, joint venturer or other customer of the Advisor or
its Affiliates.

 

23.  NOTICES. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the Party to whom it is given, and
shall be given by being delivered by hand, by facsimile transmission, by courier
or overnight carrier or by registered or certified mail to the addresses set
forth herein:

 



To the Board and to the Company: Moody National REIT II, Inc.   6363 Woodway,
Suite 110   Houston, Texas 77057   Facsimile: (713) 977-7505   Attention: Brett
C. Moody     with a copy to (which shall not constitute notice): Alston & Bird
LLP   1201 West Peachtree Street   Atlanta, GA 30309   Attention: Rosemarie A.
Thurston     To the Operating Partnership: Moody National Operating Partnership
II, LP       6363 Woodway, Suite 110   Houston, Texas 77057   Facsimile: (713)
977-7505   Attention: Brett C. Moody     To the Advisor: Moody National Advisor
II, LLC       6363 Woodway, Suite 110   Houston, Texas 77057 Facsimile:   (713)
977-7505 Attention: Brett   C. Moody





 

Any Party may at any time give notice in writing to the other Parties of a
change in its address for the purposes of this Section 23.

 

24.  MODIFICATION. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the Parties hereto, or their respective successors or assignees.

 



14 

 

 

25.  SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

26.  CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Maryland.

 

27.  ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

28.  INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of
a Party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the Party asserted to have granted such waiver.

 

29.  GENDER. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.

 

30.  TITLES NOT TO AFFECT INTERPRETATION. The titles of Sections and Subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.

 

31.  EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
Party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the Parties reflected hereon as the signatories.

 

32.  EFFECTIVENESS OF PARTS OF THE AGREEMENT. Sections 9(a)(ii) and 9(c)(ii)
shall not become effective until the Merger Effective Time. If the Merger
Agreement is terminated prior to the Merger Effective Time, Sections 9(a)(ii)
and 9(c)(ii) shall automatically be deemed revoked and void ab initio.

 

[Signatures on following page.]

 

15 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.



          Moody National REIT II, Inc.         By: /s/ Brett C. Moody     Brett
C. Moody           Chief Executive Officer and President           Moody
National Operating Partnership II, LP       By: Moody National REIT II, Inc.,  
its General Partner             By: /s/ Brett C. Moody     Brett C. Moody      
    Chief Executive Officer and President           Moody National Advisor II,
LLC         By: Moody National REIT Sponsor, LLC             By: Moody National
REIT Sponsor SM, LLC               By: /s/ Brett C. Moody       Brett C. Moody  
            Member



 

Signature Page to Second Amended and Restated Advisory Agreement

 

16 

 

 

SCHEDULE I

 

Merger Disposition Fee Allocation

 

Asset   Share of Disposition Fee   Homewood Suites Woodlands   $ 316,839   Hyatt
Place Germantown   $ 253,831   Hyatt Place Charleston   $ 234,029   Hampton Inn
Austin South   $ 388,848   Residence Inn Grapevine   $ 444,655   Courtyard
Lyndhurst   $ 657,081   Hilton Garden Inn Austin   $ 567,070   Hampton Inn Great
Valley   $ 273,634   Embassy Nashville   $ 1,456,379   Homewood Suites Austin  
$ 342,042   Note receivable originated to Moody National DST Sponsor, LLC,
aggregate principal amount of $9,000,000   $ 162,020   TownePlace Suites TCU   $
221,427   Hampton Inn Energy Corridor   $ 181,822   Note receivable originated
to Moody National Realty Company, L.P., aggregate principal amount of $4,500,000
  $ 81,010   Total   $ 5,580,685  

 



17 